                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

THADDEUS WILLIAMS,

                Petitioner,                                     Case Number 13-14636
v.                                                              Honorable David M. Lawson

CINDI S. CURTIN,

                Respondent.
                                                /

     OPINION AND ORDER DENYING MOTION FOR RELIEF FROM JUDGMENT

        This matter is before the Court on the petitioner’s motion under Federal Rule of Civil

Procedure 60(b)(1) and (6) for relief from the November 29, 2016 judgment dismissing his petition

as untimely. The petitioner contends that the judgment should be set aside for two reasons. First,

he claims that the Court mistakenly concluded that a July 8, 2009 motion filed by the petitioner in

the state trial court was a post-conviction collateral attack on the judgment, when, according to the

petitioner, it was “part of the direct appeal” since it was filed when the petitioner’s motion for

reconsideration before the state supreme court still was pending. According to the petitioner,

because the July 8, 2009 motion actually was “part of the direct appeal,” his direct appeal did not

conclude until December 20, 2010, when the Michigan Supreme Court denied a motion for

reconsideration of its decision denying leave to appeal further from the state trial court’s denial of

the July 2009 motion. Further, he argues that, because his direct appeal concluded on December

20, 2010, the limitations period did not begin to run until 90 days later — on March 20, 2011,

when the time for filing a petition for a writ of certiorari in the United States Supreme Court ran

out. Second, the petitioner argues that he is entitled to equitable tolling of the statute of limitations

due to the negligence of his post-conviction counsel in failing to correctly calculate the one-year

limitations period, thus leading to the untimely filing.
                                                   I.

        In its opinion dismissing the petition as untimely, the Court summarized the procedural

history of the petitioner’s case in the state courts as follows:

        Following his convictions and sentencing, the petitioner filed a direct appeal in the
        Michigan Court of Appeals raising claims concerning the reference to his weapons
        conviction and denial of a mistrial motion, the sufficiency of the evidence, the
        submission of first-degree and second-degree murder charges to the jury, the
        conduct of the prosecutor and the trial court, and the jury instructions. The court
        denied relief on those claims and affirmed his convictions. The petitioner filed an
        application for leave to appeal with the Michigan Supreme Court, which was denied
        in a standard order on May 27, 2009. People v. Williams, 483 Mich. 1019, 765
        N.W.2d 317 (2009). That court denied reconsideration on August 6, 2009. People
        v. Williams, 484 Mich. 874, 769 N.W.2d 232 (2009).

        On October 5, 2009, the petitioner filed a motion to vacate his convictions in the
        state trial court raising a claim concerning his notice and trial on the first-degree
        murder charge. The trial court denied relief in a summary order. People v.
        Williams, No. 07-007377-01 (Wayne Co. Cir. Ct. Nov. 24, 2009). The petitioner
        filed a delayed application for leave to appeal in the Michigan Court of Appeals,
        which was denied “for failure to meet the burden of establishing entitlement to
        relief under MCR 6.508(D).” In denying the application, the court noted that the
        petitioner’s convictions were no longer reviewable under the direct appeal rules,
        Mich. Ct. R. 7.200 or 7.300, and were only reviewable under the post-conviction
        rules, Mich. Ct. R. 6.500, et seq. People v. Williams, No. 295546 (Mich. Ct. App.
        May 24, 2010). The court also denied reconsideration. People v. Williams, No.
        295546 (Mich. Ct. App. July 1, 2010). The petitioner filed an application for leave
        to appeal in the Michigan Supreme Court, which was denied in a standard order on
        September 9, 2010, People v. Williams, 488 Mich. 858, 787 N.W.2d 124 (2010),
        and reconsideration was denied on December 20, 2010. People v. Williams, 488
        Mich. 998, 791 N.W.2d 445 (2010).

        On March 8, 2011, the petitioner filed a motion for relief from judgment in the state
        trial court raising claims concerning his notice for the first-degree murder charge,
        his right to a public trial during jury voir dire, the jury instructions, the failure to
        preserve evidence, and the ineffectiveness of trial and appellate counsel. The court
        denied relief on those claims citing Michigan Court Rule 6.508(D)(3). People v.
        Williams, No. 07-007377 (Wayne Co. Cir. Ct. June 2, 2011). The petitioner filed
        an application for leave to appeal in the Michigan Court of Appeals, which was
        denied “for failure to meet the burden of establishing entitlement to relief under
        MCR 6.508(D).” People v. Williams, No. 306161 (Mich. Ct. App. March 23,
        2012). The petitioner filed an application for leave to appeal in the Michigan
        Supreme Court, which was denied on June 25, 2012 because the motion for relief
        from judgment was “prohibited by MCR 6.502(G).” People v. Williams, 491 Mich.



                                                 -2-
       947, 815 N.W.2d 450 (2012). The court also denied reconsideration on November
       20, 2012. People v. Williams, 493 Mich. 898, 822 N.W.2d 577 (2012).

Opinion & Order, ECF No. 13, Pg ID 2173-74. The petitioner subsequently filed a motion for

reconsideration in which he asserted that the Court’s dismissal of the petition was premised on a

mistake of fact, because the first motion to vacate sentence was filed in the state court in July 2009,

not October 2009. In an order denying the petitioner’s motion for reconsideration, the Court

addressed that argument as follows:

       It is undisputed that the petitioner filed his habeas petition in this Court on
       November 7, 2013. The Court concluded, based on the procedural history recited
       above, that the petitioner’s conviction became final on November 4, 2009, when
       the 90-day period for filing a petition for a writ of certiorari in the Supreme Court
       expired:

               The state courts completed direct review of the petitioner’s convictions on
               August 6, 2009, when the Michigan Supreme Court denied reconsideration
               of its order denying leave to appeal. The petitioner’s convictions became
               “final” under the federal habeas statute 90 days later — on November 4,
               2009 — when “the time for filing a certiorari petition expire[d].” Jimenez
               v. Quarterman, 555 U.S. 113, 120 (2009); see Lawrence v. Florida, 549
               U.S. 327, 333 (2007); S. Ct. R. 13(1). Therefore, the petitioner was required
               to file his federal habeas petition under 28 U.S.C. § 2244(d)(1)(A) by
               November 4, 2010.

       [Opinion and Order] at 4-5 (Pg ID 2175-76). Based on that analysis, the Court
       concluded that the habeas clock did not start to run until November 4, 2009, and
       that the petitioner initially was required to file his habeas petition by November 4,
       2010.

       In his briefing in this case, the petitioner argued that his petition was timely because
       the running of the one-year limitations period twice was paused due to the pendency
       of his two post conviction motions for relief from judgment. Those motions were
       filed, according to the petitioner, sometime in July 2009 and on March 8, 2011.
       However, as the Court explained in its opinion, even if it is assumed that the
       limitations period was tolled by both motions, for the entire time that the
       proceedings on each were pending, his petition still was untimely:

               After the state courts completed review of the first post-conviction motion,
               the federal habeas clock restarted on December 21, 2010. By the
               petitioner’s way of thinking, it then ran for 78 days until he filed his second
               motion for relief from judgment on March 8, 2011. Following that
               reasoning, it restarted again after November 20, 2012, when the Michigan


                                                 -3-
               Supreme Court denied reconsideration of the appeal of the second post-
               conviction motion. The 287 days then left on the clock took the habeas
               filing deadline to September 2, 2013. The petitioner did not file his initial
               federal habeas petition until November 7, 2013 – more than two months
               later.

       Id. at 6 (Pg ID 2177). Although the Court referred to the clock as “restarting,” the
       Court’s discussion of that calculation makes clear that the Court did not assume
       that any time at all had run on the habeas clock in 2009. Instead, the Court assumed
       that the clock never started to run before November 4, 2009, and that it was paused
       from then through the conclusion of the petitioner’s direct appeal from the denial
       of his first post-conviction motion, on December 21, 2010.

       Thus, whether the post-conviction motion was filed in July or October 2009 is of
       no consequence, because the Court assumed for the purposes of its tolling analysis
       — affording the petitioner the benefit of the most generous possible construction
       of the procedural timeline — that no time at all ran on the AEDPA clock before
       December 21, 2010. The Court then calculated that 78 of the 365 days of the
       limitations period ran between December 21, 2010 and March 8, 2011, and that 287
       days remained when the Michigan Supreme Court denied the petitioner’s motion
       for reconsideration on the appeal of his section post-conviction motion, on
       November 20, 2012.

       Therefore, even if the Court assumes — as it did for the purposes of its previous
       ruling — that the limitations period was subject to tolling for the full extent of every
       creditable period claimed by the petitioner, he still was required to file his petition
       no later than September 2, 2013. His petition was not filed by that date, and it
       therefore was untimely.

Order Denying Mot. for Reconsideration, ECF No. 23, PageID.2238-39.

       In his present motion, the petitioner raises another objection to the Court’s assessment of

the timeline, based on his contention that the July 2009 motion to vacate his sentence actually was

“part of the direct appeal,” which, according to him, means that when the proceedings on the appeal

from the denial of that motion concluded, he was entitled to the 90-day grace period attributable

to the time for filing a petition for a writ of certiorari in the United States Supreme Court. The

Court rejected a similar, but not identical, argument in its order denying reconsideration:

       The petitioner asserts that he had 90 days within which to file a petition for a writ
       of certiorari after the December 21, 2010 ruling denying reconsideration of the
       appeal from his first post-conviction motion, which he believes would “cover” the
       78 days between then and when he filed his second motion. But that 90-day “grace


                                                -4-
       period” is an allowance that is added only after the last ruling by a state’s highest
       court at the conclusion of a direct appeal, to determine the day on which a
       petitioner’s judgment of conviction becomes “final” and the habeas clock first starts
       to run. Taylor v. Palmer, 623 F. App’x 783, 790 (6th Cir. 2015) (“Taylor’s
       judgment became final for purposes of AEDPA on June 19, 2012, the day on which
       the ninety-day time period for seeking certiorari with the United States Supreme
       Court expired, and therefore the AEDPA statutory period began to run on June 20,
       2012.” (emphasis added)) (citing Jimenez v. Quarterman, 555 U.S. 113, 119
       (2009)). No such 90-day allowance is added when calculating any period of tolling
       due to the pendency of a subsequent collateral attack on the judgment, because that
       allowance is afforded only when fixing the benchmark date of finality for the
       judgment of conviction. See Lawrence v. Florida, 549 U.S. 327, 332 (2007) (“[An]
       application for state postconviction review is . . . not ‘pending’ after the state court’s
       postconviction review is complete, and § 2244(d)(2) does not toll the 1-year
       limitations period during the pendency of a petition for certiorari.”).

Order, ECF No. 23, PageID.2239.

                                                  II.

                                        A. Statutory Tolling

       For his first argument, the petitioner contends that the Court miscalculated the extent of

statutory tolling that should apply under 28 U.S.C. § 2244(d)(2) by mischaracterizing his motion

to vacate sentence filed in July 2009 as a post-conviction collateral proceeding against the

judgment rather than “part of the direct appeal.”          According to the petitioner, the correct

assessment of the procedural history would have his “direct appeal” conclude on December 20,

2010, not, as the Court previously concluded, on November 4, 2009.

       Federal Rule of Civil Procedure 60(b) “provides six discrete paths for undoing a final

judgment.” Cummings v. Greater Cleveland Reg’l Transit Auth., 865 F.3d 844, 846 (6th Cir.

2017). The petitioner invokes two of them here.

       “‘Rule 60(b)(1) . . . is intended to provide relief . . . when the judge has made a substantive

mistake of law or fact in the final judgment or order.’” Penney v. United States, 870 F.3d 459, 461

(6th Cir. 2017) (quoting United States v. Reyes, 307 F.3d 451, 455 (6th Cir. 2002)). “The ‘catchall’

provision in Rule 60(b)(6) vests courts with a deep reservoir of equitable power to vacate


                                                 -5-
judgments ‘to achieve substantial justice’ in the most ‘unusual and extreme situations.’” Zagorski

v. Mays, 907 F.3d 901, 904 (2018) (quoting Stokes v. Williams, 475 F.3d 732, 735 (6th Cir. 2007)).

However, the Sixth Circuit has held “that Rule 60(b)(6) should be used only in ‘exceptional or

extraordinary circumstances which are not addressed by the first five numbered clauses of the

Rule.’” Penney, 870 F.3d at 461 (quoting Moreland v. Robinson, 813 F.3d 315, 327 (6th Cir.

2016)). Accordingly, where the movant’s “arguments are of a type for which Rule 60(b)(1) is

intended to provide relief, [the Court should] consider his motion only under that section.” Id. at

461-62.

        In his first claim for relief, the petitioner presents a straightforward argument that the Court

erred as a matter of fact or law in determining the date when his “direct appeal” concluded. That

sort of error falls squarely within the ambit of Rule 60(b)(1), and the Court will construe the claim

accordingly. Relief under Rule 60(b)(1) on the basis of mistake is warranted where the Court has

reached a clearly erroneous conclusion of fact or law. Bovee v. Coopers & Lybrand CPA, 272

F.3d 356, 364 (6th Cir. 2001).

        The petitioner contends that the July 2009 motion to vacate sentence, which was filed by

him in and adjudicated initially by the state trial court, was in fact “part of the direct appeal” rather

than a post-conviction collateral attack on the judgment. However, the undisputed record of the

proceedings shows otherwise.

        In its order directing the state to respond, the Court ordered the state to produce a copy of

the order denying the motion, which had not previously been filed with the Rule 5 materials.

Contemporaneously with its response to the Rule 60 motion, the State filed a Rule 5 supplement

that included the order. The summary order includes no elaborated reasoning or grounds and reads

in its entirety as follows: “THE COURT, after reviewing Defendant’s Motion to Vacate




                                                  -6-
Conviction and Sentence and all attached documents, denies Defendant’s motion. Defendant’s

Motion to Vacate Conviction and Sentence is DENIED.” Order dated Nov. 24, 2009, ECF No.

44-1, PageID.2493. The petitioner applied for leave to appeal from the denial of his motion, and

the order of the Michigan Court of Appeals was only slightly more expansive:

       The delayed application for leave to appeal is DENIED for failure to meet the
       burden of establishing entitlement to relief under MCR 6.508(D). Where
       defendant’s convictions are no longer subject to appellate review under subchapters
       7.200 or 7.300, those convictions can only be reviewed in accordance with the
       provisions of subchapter 6.500. MCR 6.501.

Order Denying Leave to Appeal, People v. Williams, No. 295546 (Mich. Ct. App. May 24, 2010)

(ECF No. 9-7, PageID.1260). Finally, the Michigan Supreme Court denied leave to appeal from

the lower appellate court’s ruling in a summary order that reads in its entirety: “On order of the

Court, the motion for immediate consideration is GRANTED. The application for leave to appeal

the May 24, 2010 order of the Court of Appeals is considered, and it is DENIED, because the

defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

The motion to vacate conviction and sentence is DENIED.” People v. Williams, 488 Mich. 858,

787 N.W.2d 124 (2010).

       As an initial matter, the record cited above shows that every state court to address the

motion to vacate sentence treated it as a post-conviction collateral attack on the judgment under

Michigan Court Rule 6.501, et seq. “Subchapter 6.500 of the Michigan Court Rules establishes

the procedures for pursuing postappeal relief from criminal convictions. The subchapter is the

exclusive means to challenge a conviction in Michigan once a defendant has exhausted the normal

appellate process.” People v. Reed, 198 Mich. App. 639, 642, 499 N.W.2d 441, 443 (1993)

(emphasis added), aff’d, 449 Mich. 375, 535 N.W.2d 496 (1995); see also Peterson v. Klee, 655

F. App’x 327, 331 (6th Cir. 2016) (“[U]nlike someone pursuing a direct appeal as of right, a

defendant seeking appellate review of the denial of a motion for relief from judgment under MCR


                                              -7-
6.500 must apply for leave to appeal, does not receive the benefit of oral argument at the leave

stage, and does not have the right to appointed counsel.”); Taylor v. Smith, No. 14-175, 2016 WL

6275345, at *1 (W.D. Mich. Oct. 27, 2016) (“A 6.500 motion is [not] a direct appeal.”). The

petitioner has not cited any authority for the novel proposition that a motion initiated under

subchapter 6.500 of the Michigan Court Rules is deemed under any provision of state law to be

“part of the direct appeal” of a criminal conviction.

       The Sixth Circuit has held that in the limited circumstance, “when a state defendant files a

motion for new trial before filing a direct appeal, and when the denial of that motion is then

consolidated with and reviewed during the direct appeal, the motion for new trial is part of the

original criminal proceedings and is not a collateral proceeding.” Pudelski v. Wilson, 576 F.3d

595, 610 (6th Cir. 2009). But that principle does not apply where, as here, the petitioner’s post-

conviction motion to vacate sentence was filed well after the commencement of his direct appeal,

the appellate proceedings were not consolidated, and the state courts never regarded the post-

conviction motion as any part of the appellate proceedings. The petitioner was sentenced on July

23, 2007. He initiated his direct appeal by filing of a claim of appeal on August 1, 2007. Claim

of Appeal dated Aug. 1, 2007, ECF No. 9-5, PageID.191. His counseled brief on appeal,

supplemented by a pro se “Standard 4” brief, was filed on February 26, 2008. Appellant’s Br.,

ECF No. 9-5, PageID.852. The Michigan Court of Appeals denied the appeal in an unpublished

decision issued on November 20, 2008. People v. Williams, No. 279713, 2008 WL 4958547

(Mich. Ct. App. Nov. 20, 2008). The Michigan Supreme Court denied the petitioner’s application

for leave to appeal the lower appellate ruling on May 27, 2009, People v. Williams, 483 Mich.

1019, 765 N.W.2d 317 (2009), and it finally denied a motion for reconsideration of that decision

on August 6, 2009, People v. Williams, 484 Mich. 874, 769 N.W.2d 232 (2009). In this case it is




                                                -8-
clear from the undisputed record that the direct appeal proceedings substantively were concluded

long before the post-conviction motion even was presented to the state courts. The only portion

of the direct appeal that occurred after the filing of the post-conviction motion was the summary

denial of the petitioner’s motion for reconsideration in the Michigan Supreme Court, and there is

no indication in any of the state court decisions that the reconsideration ruling included any

consolidated consideration of any claims raised in the post-conviction motion. Moreover, the facts

that a separate appeal was taken from the denial of the motion to vacate sentence, and that the

merits of that ruling were affirmed in entirely separate appeal proceedings that finally wound up

in December 2010, further confirm that the proceedings on the post-conviction motion were not in

any way consolidated with or wound up as part of the direct appeal.

       There was no error in the Court’s determination that the July 2009 motion to vacate

sentence was a post-conviction collateral attack on the judgment and not any part of the direct

appeal, which concluded on August 6, 2009.

                                        B. Equitable Tolling

       In his second argument, the petitioner contends that the limitations period should be

equitably tolled due to the negligence of his retained post-conviction counsel that resulted in the

tardy filing of the petition. The petitioner asserts that his attorney was unresponsive to attempts at

communication, and he points to a letter of admonishment from the State Bar of Michigan directing

the attorney to return the entire fee collected due to his handling of the matter. The petitioner

asserts that he had completed a 22-page pro se petition that was ready to be filed in federal court

by December 17, 2012, but he delayed filing it because his family persuaded him to consult and

retain an attorney to pursue the habeas case. The petitioner entered into a fee agreement and paid

his attorney $8,000 to file a petition, but over the ensuing months his inquiries about the progress




                                                -9-
of the case were met with silence or curt replies that the attorney was “still working on it.” As

noted above, the petition eventually was filed by counsel on November 7, 2013, and on November

18, 2013, the petitioner filed his own draft as an amended petition.

        The petitioner argues that the Court erred by “failing to review” the argument for equitable

tolling based on attorney incompetence that was raised, after judgment was entered, in his motion

for a certificate of appealability. That is another straightforward claim of legal or factual error

amenable to review under Rule 60(b)(1) and will be construed as such. Having reviewed the claim,

the Court finds that the petitioner has not established that there was any clear error in the Court’s

refusal to apply equitable tolling to excuse his late filing.

        The one-year statute of limitations is not a jurisdictional bar and is subject to equitable

tolling. Holland v. Florida, 560 U.S. 631, 645 (2010). The Supreme Court has explained that a

habeas petitioner is entitled to equitable tolling “only if he shows ‘(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented

timely filing.” Id. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); see also

Robertson v. Simpson, 624 F.3d 781, 783-84 (6th Cir. 2010). A petitioner has the burden of

demonstrating that he is entitled to equitable tolling. Allen v. Yukins, 366 F.3d 396, 401 (6th Cir.

2004). “Typically, equitable tolling applied only when a litigant’s failure to meet a legally-

mandated deadline unavoidably arose from circumstances beyond that litigant’s control.” Jurado

v. Burt, 337 F.3d 638, 642 (6th Cir. 2003) (quoting Graham-Humphreys v. Memphis Brooks

Museum of Art, Inc., 209 F.3d 552, 560 (6th Cir. 2000)).

        In its opinion denying the petition, the Court rejected the petitioner’s argument for

equitable tolling on separate grounds. As the Court noted, the fact that he is untrained in the law,

was proceeding without a lawyer for a period of time, or may have been unaware of the statute of




                                                 - 10 -
limitations does not warrant tolling. See Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d 452,

464 (6th Cir. 2012) (holding that pro se status is not an extraordinary circumstance); Allen, 366

F.3d at 403 (holding that ignorance of the law does not justify tolling); Cobas v. Burgess, 306 F.3d

441, 444 (6th Cir. 2002) (finding that illiteracy is not a basis for equitable tolling). Moreover, the

petitioner’s actual or mistaken notions about the tolling effect of his state court collateral review

motions do not aid his case, because the Court gave him the benefit of the doubt in its calculations

of the filing deadline and afforded the petitioner all of the statutory tolling periods that he claimed.

The Sixth Circuit adopted the same generous view of the procedural history in its order denying a

certificate of appealability from the judgment of dismissal. Order Denying Cert. of Appealability,

ECF No. 37 (6th Cir. Feb. 7, 2018).

       The petitioner now asserts that his untimely filing should be excused due to the neglect of

the matter by his retained attorney, which led to the late filing and which the petitioner contends

caused him to delay filing his own pro se petition for eleven months, despite the fact that his draft

was ready to file well within the limitations period. However, “[i]n order for the limitations period

to be tolled equitably based on attorney error, which is the claim here, the error must be ‘far more

serious’ than ‘a garden variety claim of excusable neglect.’” Giles v. Beckstrom, 826 F.3d 321,

325 (6th Cir. 2016) (quoting Holland, 560 U.S. at 651-52).                 “Generally, an attorney’s

misunderstanding of a filing deadline is not grounds for equitable tolling.” Ibid.; see also Holland,

560 U.S. at 651-652 (“[A] simple ‘miscalculation’ that leads a lawyer to miss a filing deadline,

does not warrant equitable tolling.”); Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (“Attorney

miscalculation is simply not sufficient to warrant equitable tolling, particularly in the

postconviction context where prisoners have no constitutional right to counsel.”); Jurado v. Burt,

337 F.3d 638, 644 (6th Cir. 2003) (“Generally, a lawyer’s mistake is not a valid basis for equitable




                                                 - 11 -
tolling.”) (internal quotation marks and citation omitted). Thus, the error made by the petitioner’s

attorney in calculating the filing deadline for the habeas petition is not sufficient grounds for

equitable tolling.

       Moreover, even if counsel’s unresponsiveness to the matter was egregious, the petitioner

has not established that it caused the untimely filing, because he asserts that he expected his lawyer

merely to “enhance” the claims already recited in his pro se petition, which the petitioner

represents was completed and ready to file by December 2012. The fact that the petitioner wrote

his attorney repeatedly prompting him with what he believed was the proper filing date, that he

was able to submit timely pro se filings in the state courts within the limitations period, and that

he had prepared his own petition well in advance of the filing deadline, all establish that it was the

petitioner’s choice to delay filing his petition, rather than counsel’s negligent handling of the

matter, that was the cause of the untimely filing. See Watkins v. Deangelo-Kipp, 854 F.3d 846,

852 (6th Cir.), cert. denied, 138 S. Ct. 101 (2017) (“Watkins has not established that any alleged

incompetency caused his untimely filing. In fact, after the limitations period began to run, Watkins

filed at least two timely motions in state court, one through counsel and one pro se, raising the

instant ineffective assistance of counsel claim. Additionally, he timely filed, pro se, the original

habeas petition. That he was able to make these timely filings indicates that his mental illness was

not the cause of his untimely amended habeas petition.”). The petitioner has not explained why,

when he became concerned about the filing deadline, he could not have filed his own petition

before the limitations period expired, and then harried his counsel afterwards to present an

amended petition for consideration by the Court. And this case is unlike those where late filings

by counsel were excused because a petitioner was forced, over repeated objections, to endure an

appointment of incompetent or unresponsive counsel, or where affirmative representations by




                                                - 12 -
counsel or the Court misled the petitioner about the true filing deadline. C.f., Jones v. Stephens,

998 F. Supp. 2d 529, 535-36 (N.D. Tex. 2014) (“[T]he petitioner lodged multiple, timely requests

to avoid counsel’s appointment based, at least in part, on concerns about counsel’s previous failure

to meet a state deadline, and the Court nevertheless forced the continuation of a mutually undesired

attorney-client relationship in an order that, while not misleading or preventing Jones from doing

anything, probably caused Jones to relax his vigilance regarding the federal deadline.”). The

petitioner has not shown that his lawyer’s conduct comprised extraordinary circumstances that

would justify equitable tolling under Holland.

                                                     III.

       The petitioner has not established that the Court’s ruling denying his petition as untimely

was based on any clear error of fact or law, and he has not advanced sufficient grounds to warrant

equitable tolling of the one-year limitations period under 28 U.S.C. § 2244. The petition was

untimely and properly was dismissed.

       Accordingly, it is ORDERED that the petitioner’s motion for relief from judgment (ECF

No. 40) is DENIED.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: September 3, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on September 3, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                   - 13 -
